DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 03/14/2022.
Claims 1-9 and 12-22 are pending. 
Response to Arguments
Applicant’s arguments, see pages 8-14, filed 03/14/2022, with respect to the rejection of claims 1-9 and 12-22 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 1 has been amended to include “the processing device configured to select at least one optical port of the plurality of optical ports for transmitting both the exposure radiation and the laser ablation energy”, “a multiplexer coupled to the processing device”, and “wherein the laser ablation energy and at least one of the one or more beams of exposure radiation are propagated in a same fiber through the sheath toward the at least one optical port”. Independent claim 9 has been amended to include “selecting at least one optical port of the plurality of optical ports for transmitting both the one or more beams of exposure radiation and the laser ablation energy” and “wherein the laser ablation energy and at least one of the one or more beams of exposure radiation are propagated in a same fiber through the sheath toward the at least one optical port”. Independent claim 16 has been amended to include “wherein the laser ablation energy and at least one of the one or more beams of exposure radiation are propagated in a same fiber through the sheath toward the at least one optical port”. Applicant argues that Vertikov fails to teach or suggest a “processing device configured to select at least one optical port of the plurality of optical ports for transmitting both the exposure radiation and the laser ablation energy” and “wherein the laser ablation energy and at least one of the one or more beams of exposure radiation are propagated in a same fiber through the sheath toward the at least one optical port”. Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further search and consideration, a new ground of rejection is made, as explained in the office action below. Applicant further argues that no rejection has been provided for dependent claim 20. Claim 20 is addressed in the current office action below. 
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 17, “the laser ablation energy” should read “laser ablation energy”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. (International Publication Number WO 2017/016663 A1 – APPLICANT CITED), hereinafter Margallo Balbas, further in view of Pratten et al. (International Publication WO 2016/187664 A1, of record), hereinafter Pratten, and further in view of Winston et al. (US Patent 5,350,377), hereinafter Winston.
Regarding claim 1, Margallo Balbas discloses a catheter system comprising:
a catheter comprising (e.g. Figure 1: catheter 100):
a proximal section (e.g. Figure 1: proximal section 102);
a distal section comprising (e.g. Figure 1: distal section 104):
a plurality of optical ports (e.g. Figures 3A, B, 4A: optical ports 302; Par. [0007], lines 2-3), and 
a holder configured to maintain the plurality of optical ports in a fixed spatial relationship (e.g. Par. [0007], lines 10-11), and
a sheath coupled between the proximal section and the distal section (e.g. Figure 1: sheath 106);
a processing device coupled to the catheter and comprising (e.g. Figure 1: processing device 108 coupled to catheter 100):
a first optical source configured to generate a source beam of exposure radiation (e.g. Par. [0033], lines 7-8), 
the processing device configured to select at least one optical port of the plurality of optical ports for transmitting the exposure radiation (e.g. Par. [0043]: the multiplexer is configured to select an optical port and is in communication with proximal part 102 through wires, “multiplexing unit 312 may select one of the plurality of view ports 302 for light to travel”, “Electrical wires 318 may be included to carry control signals to multiplexing unit 312 from proximal part 102 of catheter 100.”; Fig. 1: proximal part 102 connected to processing device 108); and 
a multiplexer coupled to the processing device (e.g. Fig. 1: distal part 104 connected to processing device 108; Fig. 3A: multiplexer 312 in distal part of catheter) and configured to: 
direct one or more beams of exposure radiation from the source beam of exposure radiation to the at least one optical port of the plurality of optical ports (e.g. Claim 1; Par. [0007], lines 6-10), wherein at least one of the one or more beams of exposure radiation are propagated in a fiber through the sheath toward the at least one optical port (e.g. Par. [0033], last sentence: “In one embodiment, the electrical transmission medium and the optical transmission medium are provided by the same hybrid medium allowing for both electrical and optical signal propagation”; The optical transmission is being understood as the exposure radiation, as described in the instant specification par. [0038]: “One or more optical transmission media 210 guide light generated from the optical source (exposure light) towards distal section 104”); and 
	wherein the at least one optical port of the plurality of optical ports is configured to:
transmit the one or more beams of exposure radiation to a sample, and receive one or more beams of scattered radiation that have been reflected or scattered from the sample (e.g. Claim 1; Par. [0007], lines 6-10).
However, Margallo Balbas fails to disclose a second optical source configured to generate the laser ablation energy; transmitting both the exposure radiation and laser ablation energy through one optical port; directing the laser ablation energy to the at least one optical port of the plurality of optical ports, wherein the laser ablation is propagated in the same fiber as the exposure radiation through the sheath toward the at least one optical port; and wherein the at least one optical port is configured to transmit the laser ablation energy such that at least a portion of the sample is ablated.  
	Pratten is directed towards a catheter system for ablating a tissue portion of a body. Pratten discloses using a second optical source to generate the laser ablation energy (e.g. Page 11, lines 9-12); transmitting both the exposure radiation and laser ablation energy through one optical port, directing the laser ablation energy to the at least one optical port, and wherein the at least one optical port is configured to transmit the laser ablation energy such that at least a portion of the sample is ablated (e.g. Page 31, lines 8-11: an end window that transmits both an imaging beam and an ablating beam is being considered as the optical port). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Margallo Balbas to include a second source for generating laser ablation energy, transmitting both the exposure radiation and laser ablation energy through one optical port, directing the laser ablation energy to the at least one optical port, and wherein the at least one optical port is configured to transmit the laser ablation energy such that at least a portion of the sample is ablated as taught by Pratten in order to provide the predictable results of a compact device that can perform multiple functions through one pathway. 
	However, Margallo Balbas in view of Pratten fails to disclose wherein the laser ablation is propagated in the same fiber as the exposure radiation through the sheath toward the at least one optical port. 
	Winston is directed towards a medical catheter with optical fibers. Winston discloses using the same fiber for propagating two different kinds of energy (e.g. Abstract: “one or more optical fibers, each of which transmits both ultrasonic signals for imaging of the treatment area and laser energy for treatment of a medical condition”; Col. 1, lines 63-65). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber of Margallo Balbas in view of Pratten to include a fiber that can propagate different kinds of energy as taught by Winston in order to provide the predictable results of a compact device that can perform different types of energy propagation through the same fiber.
Regarding claim 9, Margallo Balbas discloses a method comprising:
providing an ablation catheter, wherein the ablation catheter comprises a proximal end, a distal end with a plurality of optical ports, and a sheath coupled between the proximal end and the distal end (e.g. Abstract: ablation catheter; Fig. 1: catheter 100, proximal section 102, distal section 104, sheath 106; Figures 3A, B, 4A: optical ports 302; Par. [0007], lines 2-3);
generating one or more beams of exposure radiation using a first optical source (e.g. Par. [0033], lines 7-8);
selecting at least one optical port of the plurality of optical ports for transmitting the one or more beams of exposure radiation (e.g. Par. [0043]: the multiplexer is configured to select an optical port and is in communication with proximal part 102 through wires, “multiplexing unit 312 may select one of the plurality of view ports 302 for light to travel”, “Electrical wires 318 may be included to carry control signals to multiplexing unit 312 from proximal part 102 of catheter 100.”);
transmitting the one or more beams of exposure radiation from the first optical source via the at least one optical port of the plurality of optical ports to a sample near the distal end of the ablation catheter (e.g. Claim 1; Par. [0007], lines 6-10);
receiving one or more beams of scattered or reflected radiation from the sample via the at least one optical port of the plurality of optical ports (e.g. Claim 1; Par. [0007], lines 6-10);
wherein at least one of the one or more beams of exposure radiation are propagated in a fiber through the sheath toward the at least one optical port (e.g. Par. [0033], last sentence: “In one embodiment, the electrical transmission medium and the optical transmission medium are provided by the same hybrid medium allowing for both electrical and optical signal propagation”; The optical transmission is being understood as the exposure radiation, as described in the instant specification par. [0038]: “One or more optical transmission media 210 guide light generated from the optical source (exposure light) towards distal section 104”). 
However, Margallo Balbas fails to disclose a second optical source configured to generate the laser ablation energy; transmitting both the exposure radiation and laser ablation energy through one optical port; transmitting the laser ablation energy from the second optical source via the at least one optical port of the plurality of optical ports to the sample, wherein the laser ablation is propagated in the same fiber as the exposure radiation through the sheath toward the at least one optical port; and ablating at least a portion of the sample using the laser ablation energy output from the at least one optical port of the plurality of optical ports.
Pratten is directed towards a catheter system for ablating a tissue portion of a body. Pratten discloses using a second optical source to generate the laser ablation energy (e.g. Page 11, lines 9-12); transmitting both the exposure radiation and laser ablation energy through one optical port, directing the laser ablation energy to the at least one optical port, and wherein the at least one optical port is configured to transmit the laser ablation energy such that at least a portion of the sample is ablated (e.g. Page 31, lines 8-11: an end window that transmits both an imaging beam and an ablating beam is being considered as the optical port). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Margallo Balbas to include a second source for generating laser ablation energy, transmitting both the exposure radiation and laser ablation energy through one optical port, directing the laser ablation energy to the at least one optical port, and wherein the at least one optical port is configured to transmit the laser ablation energy such that at least a portion of the sample is ablated as taught by Pratten in order to provide the predictable results of a compact device that can perform multiple functions through one pathway. 
	However, Margallo Balbas in view of Pratten fails to disclose wherein the laser ablation is propagated in the same fiber as the exposure radiation through the sheath toward the at least one optical port. 
	Winston is directed towards a medical catheter with optical fibers. Winston discloses using the same fiber for propagating two different kinds of energy (e.g. Abstract: “one or more optical fibers, each of which transmits both ultrasonic signals for imaging of the treatment area and laser energy for treatment of a medical condition”; Col. 1, lines 63-65). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber of Margallo Balbas in view of Pratten to include a fiber that can propagate different kinds of energy as taught by Winston in order to provide the predictable results of a compact device that can perform different types of energy propagation through the same fiber.
Regarding claim 16, Margallo Balbas discloses a catheter system comprising:
a catheter comprising (e.g. Figure 1: catheter 100):
a proximal section (e.g. Figure 1: proximal section 102);
a distal section comprising (e.g. Figure 1: distal section 104):
a plurality of optical ports, wherein at least one optical port of the plurality of optical ports is selected and configured to (e.g. Figures 3A, B, 4A: optical ports 302; Par. [0007], lines 2-3; Par. [0043]: the multiplexer is configured to select an optical port, “multiplexing unit 312 may select one of the plurality of view ports 302 for light to travel”):
transmit one or more beams of exposure radiation to a sample, and receive one or beams of scattered radiation that have been reflected or scattered from the sample (e.g. Claim 1; Par. [0007], lines 6-8), and 
a sheath coupled between the proximal section and the distal section (e.g. Figure 1: sheath 106); and
a processing device coupled to the catheter and comprising (e.g. Figure 1: processing device 108 coupled to catheter 100):
a first optical source configured to generate a source beam of exposure radiation (e.g. Par. [0033], lines 7-8), wherein at least one of the one or more beams of exposure radiation are propagated in a fiber through the sheath toward the at least one optical port (e.g. Par. [0033], last sentence: “In one embodiment, the electrical transmission medium and the optical transmission medium are provided by the same hybrid medium allowing for both electrical and optical signal propagation”; The optical transmission is being understood as the exposure radiation, as described in the instant specification par. [0038]: “One or more optical transmission media 210 guide light generated from the optical source (exposure light) towards distal section 104”). 
	However, Margallo Balbas fails to disclose a second optical source configured to generate the laser ablation energy, wherein the laser ablation is propagated in the same fiber as the exposure radiation through the sheath toward the at least one optical port; and wherein the at least one optical port is configured to transmit the laser ablation energy such that at least a portion of the sample is ablated.
Pratten is directed towards a catheter system for ablating a tissue portion of a body. Pratten discloses using a second optical source to generate the laser ablation energy (e.g. Page 11, lines 9-12); and wherein the at least one optical port is configured to transmit the laser ablation energy such that at least a portion of the sample is ablated (e.g. Page 31, lines 8-11: an end window that transmits both an imaging beam and an ablating beam is being considered as the optical port). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Margallo Balbas to include a second source for generating laser ablation energy, and wherein the at least one optical port is configured to transmit the laser ablation energy such that at least a portion of the sample is ablated as taught by Pratten in order to provide the predictable results of a compact device that can perform multiple functions through one pathway.
However, Margallo Balbas in view of Pratten fails to disclose wherein the laser ablation is propagated in the same fiber as the exposure radiation through the sheath toward the at least one optical port. 
	Winston is directed towards a medical catheter with optical fibers. Winston discloses using the same fiber for propagating two different kinds of energy (e.g. Abstract: “one or more optical fibers, each of which transmits both ultrasonic signals for imaging of the treatment area and laser energy for treatment of a medical condition”; Col. 1, lines 63-65). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber of Margallo Balbas in view of Pratten to include a fiber that can propagate different kinds of energy as taught by Winston in order to provide the predictable results of a compact device that can perform different types of energy propagation through the same fiber. 
Claims 1 and 16 are obvious over Margallo Balbas, Pratten, and Winston as indicated above. Regarding claims 2 and 18, Margallo Balbas further teaches the plurality of optical ports formed on a substrate having rigid sections and flexible sections (e.g. Par. [0007], lines 9-10).
Claim 2 is obvious over Margallo Balbas, Pratten, and Winston as indicated above. Regarding claim 3, Margallo Balbas further teaches the plurality of optical ports formed on the rigid sections of the substrate, wherein the rigid sections are interconnected by the flexible sections (e.g. Claim 3; Par. [0046], lines 10-11).
Claims 1, 9, and 16 are obvious over Margallo Balbas, Pratten, and Winston as indicated above. Regarding claims 4, 5, 13, and 19, Margallo Balbas further teaches the first and second optical sources optically coupled by a coupling element in the distal end (e.g. Par. [0075], page 19, lines 2-3) or the proximal end of the catheter (e.g. Par. [0075], page 18, lines 1-2).
Claim 1 is obvious over Margallo Balbas, Pratten, and Winston as indicated above. Regarding claim 7, Margallo Balbas further teaches the catheter further configured to perform phase shifting (e.g. Par. [0069], lines 5-7).
Claim 9 is obvious over Margallo Balbas, Pratten, and Winston as indicated above. Regarding claim 14, Margallo Balbas further teaches applying, using a processing device, one or more phase shifts to signals representing at least one of the one or more beams of exposure radiation, the one or more beams of scattered radiation, and the laser ablation energy (e.g. Par. [0069], lines 5-7). 
Claim 16 is obvious over Margallo Balbas, Pratten, and Winston as indicated above. Regarding claim 17, Margallo Balbas further teaches a holder configured to maintain the plurality of optical ports in a fixed spatial relationship (e.g. Par. [0007], lines 10-11).
Claim 16 is obvious over Margallo Balbas, Pratten, and Winston as indicated above. Regarding claim 20, Margallo Balbas further teaches a first multiplexer configured to: direct the one or more beams of exposure radiation from the source beam of radiation to the plurality of optical ports, and combine the one or more beams of scattered radiation (e.g. Claim 1). However, Margallo Balbas fails to disclose a second multiplexer configured to: direct the laser ablation energy to at least one of the plurality of optical ports. 
Pratten is directed towards a catheter system for ablating a tissue portion of a body. Pratten discloses using a multiplexer to direct the laser ablation energy to at least one of the plurality of optical ports (e.g. Fig. 1: multiplexer 114 directing laser ablation energy to the sample through distal end of the catheter; Page 25, lines 18-23: “The catheter driver 104 includes an optical multiplexer 114 for combining the imaging beam, the ablating beam and the sensing beam into a single driver output conduit 116 that connects the optical multiplexer 114 and the driver connector 112, thus allowing the imaging beam, the ablating beam and the sensing beam to be directed and carried in the shared optical conduit 110.”; Page 24, lines 11-14: “The catheter tip assembly 108 is in optical communication with a distal end of the optical conduit 110, and may be connected to the optical conduit 110 directly or indirectly to receive the imaging beam, the ablating beam and the sensing beam from the optical conduit 110.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Margallo Balbas in view of Pratten and Winston to include a second multiplexer configured to direct the laser ablation energy to at least one of the plurality of optical ports as taught by Pratten in order to provide the predictable results of providing an ablation beam to ablate the sample.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. (International Publication Number WO 2017/016663 A1 – APPLICANT CITED), hereinafter Margallo Balbas, further in view of Pratten et al. (International Publication WO 2016/187664 A1, of record), hereinafter Pratten, and further in view of Winston et al. (US Patent 5,350,377), hereinafter Winston, as applied to claims 1 and 9 above, and further in view of Binmoeller at al. (US Patent 8,998,897 B2, of record), hereinafter Binmoeller.
Claim 1 is obvious over Margallo Balbas, Pratten, and Winston as indicated above. Regarding claim 6, Margallo Balbas further teaches wherein the cap is secured to the holder and configured to cover the holder and the plurality of optical ports (Margallo Balbas, Par. [0067]: describes the cap, Claim 18). However, Margallo Balbas fails to teach a cap that is substantially transparent at wavelengths of the one or more beams of exposure radiation, the one or more beams of scattered radiation, and the laser ablation energy. Binmoeller teaches an ablation cap and a method of delivering energy to a tissue. Binmoeller teaches it is known to use a transparent ablation cap for tissue evaluation (e.g. Col. 6, lines 45-46; Col. 3, lines 48-55).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Margallo Balbas in view of Pratten and Winston to use a transparent ablation cap as taught by Binmoeller in order to provide the predictable results of minimizing the number of steps and time required for a treatment procedure and provide effective tissue evaluation by medical professionals during use.
Claim 9 is obvious over Margallo Balbas, Pratten, and Winston as indicated above. Regarding claim 15, Margallo Balbas fails to teach wherein the distal end of the ablation catheter comprises a cap that is substantially transparent at wavelengths of the one or more beams of exposure radiation, the one or more beams of scattered radiation, and the laser ablation energy. Binmoeller teaches an ablation cap and a method of delivering energy to a tissue. Binmoeller teaches it is known to use a transparent ablation cap for tissue evaluation (e.g. Col. 6, lines 45-46; Col. 3, lines 48-55).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Margallo Balbas in view of Pratten and Winston to use a transparent ablation cap as taught by Binmoeller in order to provide the predictable results of minimizing the number of steps and time required for a treatment procedure and provide effective tissue evaluation by medical professionals during use.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. (International Publication Number WO 2017/016663 A1 – APPLICANT CITED), hereinafter Margallo Balbas, further in view of Pratten et al. (International Publication WO 2016/187664 A1, of record), hereinafter Pratten, and further in view of Winston et al. (US Patent 5,350,377), hereinafter Winston, as applied to claim 1 above, and further in view of Moll et al. (US Patent Application Publication 2012/0191079), hereinafter Moll.
Claim 1 is obvious over Margallo Balbas, Pratten, and Winston as indicated above. Regarding claim 8, Margallo Balbas further teaches a detector configured to measure one or more temperatures of the portion of the sample (e.g. Par. [0050], lines 1-2). However, Margallo Balbas fails to teach measuring the temperature of the sample by measuring a blackbody spectrum emitted by the sample before, during or after the transmitting of the laser ablation energy. 
Moll teaches a device for denervation using an ablative element. Moll teaches it is known measure the temperature of the sample by measuring blackbody radiation (e.g. Par. [0040], lines 35-42). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Margallo Balbas in view of Pratten and Winston to include measuring the temperature of the sample by measuring blackbody radiation as taught by Moll in order to provide the predictable results of improved temperature sensing of the tissue.
Claims 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. (International Publication Number WO 2017/016663 A1 – APPLICANT CITED), hereinafter Margallo Balbas, further in view of Pratten et al. (International Publication WO 2016/187664 A1, of record), hereinafter Pratten, and further in view of Winston et al. (US Patent 5,350,377), hereinafter Winston, as applied to claims 1, 9, and 16 above, and further in view of Herranz et al. (Herranz D, Lloret J, Jiménez-Valero S, Rubio-Guivernau JL, Margallo-Balbás E. “Novel catheter enabling simultaneous radiofrequency ablation and optical coherence reflectometry.” Biomed Opt Express. 2015 Aug 7; 6(9):3268-75. doi: 10.1364/BOE.6.003268. PMID: 26417499; PMCID: PMC4574655. – APPLICANT CITED on 06/13/2019 IDS), hereinafter Herranz.
Claim 9 is obvious over Margallo Balbas, Pratten, and Winston as indicated above. Regarding claim 12, Margallo Balbas fails to disclose wherein one or more isolating elements are applied in the ablation catheter at the output of the first and second optical sources. Herranz teaches an ablation catheter for simultaneous radiofrequency ablation and optical coherence reflectometry. Herranz teaches it is known to use isolating elements in the ablation catheter at the output of the optical source (e.g. Figure 3: circulator (i.e. an isolating element) positioned after optical source element). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Margallo Balbas in view of Pratten and Winston to use isolating elements at the output of the optical sources as taught by Herranz in order to provide the predictable results of reducing the damage to the optical sources caused by back-reflections.
Claims 1 and 16 are obvious over Margallo Balbas, Pratten, and Winston as indicated above. Regarding claims 21 and 22, Margallo Balbas fails to disclose wherein the first optical source and the second optical source are coupled to a first isolating element and a second isolating element, respectively, to prevent source damage by undesired back-reflections. Herranz teaches an ablation catheter for simultaneous radiofrequency ablation and optical coherence reflectometry. Herranz teaches it is known to couple the optical sources to isolating elements in the ablation catheter in order to reduce damage by back-reflections (e.g. Figure 3: circulator (i.e. an isolating element) positioned after optical source element; Abstract: there was no damage to the optical assembly). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Margallo Balbas in view of Pratten and Winston to couple the optical sources to isolating elements as taught by Herranz in order to provide the predictable results of reducing the damage to the optical sources caused by back-reflections. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shamay et al. (US 2019/0167349) teaches a catheter for real time evaluation of ablation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        /MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792